DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the active surface on the same side of the file body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, line 1, “the body” please change to - -the glass file body- -.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, “the active surface” lacks a prior antecedent. Also on line 5, “the opposite side” lacks a prior antecedent. Suggest changing “the file body” to - -the glass file body- - for consistency purposes.
The term "advantageously" in claims 1 and 2 is a relative term which renders the claim indefinite.  The term "advantageously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the The claim will be examined as “comprising a flat glass fine body with an elongated shaped plate”.

The term "preferably" in claims 1 and 2 is a relative term which renders the claim indefinite.  The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim will be examined as “completed by a metal grid composed of Chrome or Titanium,”.
Claim 2, line 5, “the active surface on the same side” lacks a prior antecedent. Furthermore, it is unclear as to what applicant is referring to as “the same side” is it the same side of the roughened surface or is applicant setting forth another side. Clarification is required.
Claim 3, line 1, “the glass shaped plate” lacks a prior antecedent. Claim 1, states “a flat glass file body” with “an elongated shaped plate” however, claim 3, states “the glass shaped plate” combining the two elements to seem like it is a single element.
Claim 6, line 5, “the average height of the profile element” lacks a prior antecedent. 
Claim 7, line 1, “the average width of the etched micro-structure profile elements” lacks a prior antecedent. Line 3, “the profile elements” lacks a prior antecedent. 
Claim 8, line 2, “monolithic flat glass file body”, the prior claims do not set forth the glass file body was “monolithic” therefore it lacks a prior antecedent.
Claim 9, “the file” it is unclear what structure applicant is referring too, the overall file or the glass file body. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 1/3, ¼, 1/5, 1/6, 1/7, 8, and 1/9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turina (US 2002/0066459) in view of Cai et al. (US 2011/0192410).
Regarding claim 1, Turina discloses a nail polishing and shaping file comprising a flat glass file body (10) with an elongated shaped plate (12), one side of which has a roughened surface (12) with a roughness ranging from 10 to 120 um (paragraph 47) with a chemically etched micro-structure for nail shaping (paragraph 47), an active surface on the opposite side of the file body (10) is adapted for nail polishing (see Figures 1A-1D). Turina does not disclose the opposite side is completed by a metal grid composed of Chrome (Cr) or Titanium (Ti), which is formed by separated protrusions of circular facets with a thickness ranging from 0.5 to 2 um, and with a diameter from 1.5 to 3 um.  Cai et al. teach a nail care system wherein the nail file has one side made from a metal grid comprised of Titanium (Ti) (paragraph 24), which is formed by separated protrusions of circular facets (paragraph 25) with a thickness ranging from 0.5 to 2 um, and with a diameter from 1.5 to 3 um (paragraph 26). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the nail file of Turina have on the opposite side a metal grid with circular facets as taught by 
Regarding claim 1/3, the combination discloses the elongated shaped plate (12) has a width ranging from 8 to 20 mm (Turina paragraph 58).
Regarding claim ¼, the combination discloses the thickness of the metal grid protrusions of facets is 1 um, with a diameter of 2 um (Cai et al; paragraph 26).
Regarding claim 1/5, the combination of the glass file body (10) is composed of chemically or thermally hardened glass (Turina; paragraph 47).
Regarding claim 1/6, the combination discloses the etched micro-structure of the roughened surface (12) is isotropic (paragraph 47). Turina does not disclose the average width of the etched micro-structure profile elements, expressed by the RSm parameter, is in the range of 150 to 300 um, and the average height of the profile elements, expressed by the Rc parameter, is in the range of 30 to 120 um. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the average width of the etched micro-structure profile elements, expressed by the RSm parameter, be in the range of 150 to 300 um, and the average height of the profile elements, expressed by the Rc parameter, be in the range of 30 to 120 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case, Turina discloses the surface roughness as set forth by applicant 10 to 120 um (paragraph 47), Turina also discloses that the surface roughness is done by etched micro-structure, therefore, it would have been obvious that if the surface roughness was performed by the same method chemically 
Regarding claim 1/7, the combination does not disclose average width of the etched micro-structure profile elements of the roughened surface, expressed by the RSm parameter, being 220 um, and the average height of the profile elements, expressed by the Rc parameter, in the range of 70 to 90 um. It would have been obvious to one having ordinary skill in the art before the effective fling date to have etched micro-structure profile elements of the roughened surface, expressed by the RSm parameter, be 220 um, and the average height of the profile elements, expressed by the Rc parameter, be the range of 70 to 90 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case, Turina discloses the surface roughness as set forth by applicant 10 to 120 um (paragraph 47), Turina also discloses that the surface roughness is done by etched micro-structure, therefore, it would have been obvious that if the surface roughness was performed by the same method chemically etched and has the same roughness then the parameters of the profile elements would be in the same range as disclosed.
Regarding claim 8, the nail body is fitted with a handle (13) that forms an integral part of its monolithic flat glass file body (see Figure 4A-4E).
Regarding claim 1/9, the glass file body is provided with a decoration selected from the group consisting of ground, engraved, painted or sand-blasted decoration, .

Claims 2, 2/3, 2/4, 2/5, 2/6, 2/7, and 2/9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turina (US 2002/0066459) in view of Cai et al. (US 2011/0192410) and La Joie et al. (US 5,287,863).
Regarding claim 2, Turina discloses a nail polishing and shaping file comprising a flat glass file body (10) with an elongated shaped plate (12), one side of which has a roughened surface (12) with a roughness ranging from 10 to 120 um (paragraph 47) with a chemically etched micro-structure for nail shaping (paragraph 47) (see Figures 1A-1D). Turina does not disclose on the same side an active surface completed by a metal grid composed of Chrome (Cr) or Titanium (Ti), which is formed by separated protrusions of circular facets with a thickness ranging from 0.5 to 2 um, and with a diameter from 1.5 to 3 um.  La Joie et al. teaches a nail file having different grits located on the same side (22, 24) (see Figure 1; col. 2, lines 55-60). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the nail file of Turina be made with two different active surfaces on the same side as taught by La Joie et al. to allow for more options of grit sizes for abrading, buffing, or polishing.  Cai et al. teach a nail care system wherein the nail file has one side made from a metal grid comprised of Titanium (Ti) (paragraph 24), which is formed by separated protrusions of circular facets (paragraph 25) with a thickness ranging from 0.5 to 2 um, and with a diameter from 1.5 to 3 um (paragraph 26). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the nail file of Turina have 
Regarding claim 2/3, the combination discloses the elongated shaped plate (12) has a width ranging from 8 to 20 mm (Turina paragraph 58).
Regarding claim 2/4, the combination discloses the thickness of the metal grid protrusions of facets is 1 um, with a diameter of 2 um (Cai et al; paragraph 26).
Regarding claim 2/5, the combination of the glass file body (10) is composed of chemically or thermally hardened glass (Turina; paragraph 47).
Regarding claim 2/6, the combination discloses the etched micro-structure of the roughened surface (12) is isotropic (paragraph 47). Turina does not disclose the average width of the etched micro-structure profile elements, expressed by the RSm parameter, is in the range of 150 to 300 um, and the average height of the profile elements, expressed by the Rc parameter, is in the range of 30 to 120 um. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the average width of the etched micro-structure profile elements, expressed by the RSm parameter, be in the range of 150 to 300 um, and the average height of the profile elements, expressed by the Rc parameter, be in the range of 30 to 120 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case, Turina discloses the surface roughness as set forth by applicant 10 to 120 um (paragraph 47), Turina also discloses that the surface roughness is done by etched micro-structure, therefore, it would have been 
Regarding claim 2/7, the combination does not disclose average width of the etched micro-structure profile elements of the roughened surface, expressed by the RSm parameter, being 220 um, and the average height of the profile elements, expressed by the Rc parameter, in the range of 70 to 90 um. It would have been obvious to one having ordinary skill in the art before the effective fling date to have etched micro-structure profile elements of the roughened surface, expressed by the RSm parameter, be 220 um, and the average height of the profile elements, expressed by the Rc parameter, be the range of 70 to 90 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case, Turina discloses the surface roughness as set forth by applicant 10 to 120 um (paragraph 47), Turina also discloses that the surface roughness is done by etched micro-structure, therefore, it would have been obvious that if the surface roughness was performed by the same method chemically etched and has the same roughness then the parameters of the profile elements would be in the same range as disclosed.
Regarding claim 2/9, the glass file body is provided with a decoration selected from the group consisting of ground, engraved, painted or sand-blasted decoration, printing, decal transfer, glued-on rhinestones, jewels, metal, plastic or natural-stone accessories (see Figure 4E; paragraph 51).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/9/2021